EXHIBIT 10.1

                                                               LOAN AGREEMENT

                This Agreement is effective the 31st day of December, 2010,
among American Bank, N.A. ("Lender"), and TOR Minerals International, Inc.,
("Borrower").

SECTION ONE: LINE OF CREDIT

                1.01 Line of Credit. Subject to the further terms and provisions
hereof, Lender agrees to and does hereby grant to and establish in favor of
Borrower a revolving line of credit in the amount of $1,000,000.00 under which
Lender shall be committed to make loans or advances to Borrower from time to
time; provided, Lender shall never be required to make any advance under such
line of credit when such advance together with the principal amount then unpaid
and owing under the line of credit by reason of previous advances would exceed
the amount which Lender is then committed to loan based on the loan value (also
known as "Borrowing Base") of collateral pledged to Lender as set forth in
SECTION THREE hereof. Further provided, in no event shall the Lender ever be
required to make any advance to Borrower under the line of credit when such
advance, together with the principal amount then unpaid and owing under the line
of credit by reason of previous advances, would exceed said $1,000,000.00
amount.  Said line of credit is sometimes hereafter referred to as the "line of
credit".  Further, the line of credit shall terminate on July 1, 2012, and on
and after such date the Lender shall not be obligated to make any additional
advances on the line of credit.

                1.02 Repayment of the Line of Credit. Principal advanced and
owing under the line of credit shall be repayable in accordance with the terms
hereof, but in any event on July 1, 2012.  Interest accrued and owing on
advanced and unpaid principal shall be due and payable monthly on the first day
of each month and at maturity. In order to evidence the obligation to repay
Lender all advances, together with interest thereon, made by Lender pursuant to
the said line of credit, Borrower shall execute and deliver to Lender a
Revolving Credit Promissory Note.

                1.03 Interest Rate on Line of Credit. All amounts advanced
hereunder on the line of credit loan shall bear interest, prior to maturity from
the date advanced until repaid, at a variable rate which is to be determined
from time to time and which is equal to one percent (1%) per annum above the
Wall Street Journal Price Rate as such prime rate changes from time to time, not
to ever be less than 5.5% per annum, nor to exceed the legal maximum that may be
paid by Borrower, and as otherwise set forth in the said form of Revolving
Credit Promissory Note. Matured principal and accrued interest shall bear
interest until paid at the rate set forth in said Note.

                1.04 Conditions Precedent. The performance of every covenant to
be performed by Borrower, and the truth of every representation made by
Borrower, shall be a condition precedent to each and every advance to be made by
Lender under the terms hereof, or to any other obligation whatsoever of Lender
under the terms hereof; and, Lender shall not be required to make any advance to
Borrower at a time that Borrower is then in default on any obligation to Lender,
or in default hereunder or under any instrument executed pursuant hereto.

--------------------------------------------------------------------------------


SECTION TWO: TERM LOAN

                2.01 Term Loan.  Lender agrees to loan to Borrower, as a term
loan, the sum of $2,000,000.00.

                2.02 Repayment of Term Loan.  The term loan shall be for a term
of sixty (60) months, with monthly payments based on a 60-month amortization. In
order to evidence the term loan, Borrower shall execute and deliver to Lender a
Promissory Note in the amount of the term loan. There shall be a 2.0% prepayment
penalty if the loan is refinanced with a third party lender.

                2.03 Interest Rate on Term Loan.  The term loan shall, prior to
maturity, bear a fixed interest rate of 6.65% per annum, and as set forth in the
Promissory Note.

SECTION THREE: FUNDING AND ADVANCES ON LINE OF CREDIT

                3.01 Borrowing Base. The amount which Borrower is entitled to
borrow from time to time under the line of credit shall be the then current loan
value of collateral (the "Borrowing Base") pledged to Lender to secure
indebtedness owing to Lender by Borrower, provided that in no event is Lender to
be required to make any advance which would cause the outstanding principal
balance owing by Borrower at any one time to be in excess of $1,000,000.00.  The
Borrowing Base shall be redetermined monthly and shall be seventy-five percent
(75%) of eligible accounts receivable arising out of Borrower's United States
operations pledged to the Lender. The term "eligible accounts receivable" shall
mean all billed gross trade accounts receivable, less: (a) balances due sixty
(60) days or more after the date of the original invoice therefor; (b) accounts
owed by companies related to or affiliated with Borrower or the Guarantors or
owed by its employees or by Borrower's employees; (c) except for receivables
from BASF SE, accounts owing by any one debtor which exceeds twenty percent
(20%) of the total billed gross accounts receivable; (d) all accounts owing by
any particular debtor if 10% or more of such particular debtor's accounts are
ninety (90) days or more past due; and (e) accounts receivable which are
disputed by the account debtor. 

                3.02 Monthly Redeterminations. Based on the monthly reports of
accounts receivable to be provided by Borrower, the Borrowing Base will be
redetermined monthly. In the event the principal balance owing on Borrower's
line of credit note exceeds the Borrowing Base as such is redetermined, then
Borrower will make such payment on the note as is necessary to reduce the
principal balance to an amount equal to or less than the redetermined Borrowing
Base, such payment to be made within five (5) days of the furnishing of the
monthly listings report from which the Borrowing Base was redetermined.

                                   - 2 -           

--------------------------------------------------------------------------------


SECTION FOUR: SECURITY

                4.01 Collateral. The loan provided hereunder and all other
indebtedness now or hereafter owing by Borrower to Lender shall be secured by
first liens on all present and future accounts, goods and general intangibles of
Borrower located in the United States or arising out of its U.S. operations and
as set forth in that certain Security Agreement dated of even date herewith
executed by Borrower in favor of Lender (the "Security Agreement").

               

SECTION FIVE: FURTHER COVENANTS, CONDITIONS AND REPRESENTATIONS

                5.01 Representations. In addition to the other covenants and
representations herein, Borrower makes the following representations, covenants,
or agreements to Lender, which representations, covenants, or agreements
Borrower covenants to keep during the time that any indebtedness to be loaned to
Borrower pursuant hereto remains unpaid (including renewals and extensions),
to-wit:

                (a)           That it is a corporation duly organized and
existing under the laws of the State of Delaware;

                (b)           That it is authorized to execute this Agreement
and the various instruments to be executed pursuant hereto;

                (c)           That it has corporate authority and power to own
its property and conduct its business as it is currently carried on;

                (d)           That the performance of its obligations under this
Agreement will not conflict with any provision of law, nor with the Certificate
of Incorporation and Bylaws of the corporation, nor with any contractual
agreement binding on the corporation;

                (e)           That it will pay all taxes, assessments and other
liabilities, as and when same become due except as they are contested in good
faith; and

                (f)            That it will not become a party to any merger or
consolidation nor will  it sell, transfer, convey or lease all or substantially
all of its  business assets, nor will it purchase or otherwise acquire all or 
substantially all of the business assets of any other corporation or entity
except as approved in writing by Lender.

                5.02 Financial Condition. The Borrower represents that, at the
present time, it is not a party to any material pending or threatened
litigation, nor a party to any proceeding or action for the assessment or
collection of a material amount of additional taxes, and that it does not know
of any material contingent liabilities not provided for or disclosed in the
financial statements heretofore provided Lender.  The Borrower also represents
to Lender that the latest financial statements furnished heretofore to Lender
fairly represent its financial condition for the period as of the date stated,
all in accordance with generally accepted accounting principles consistently
applied; and that no substantial adverse changes have occurred since the date of
the last financial statement furnished to Lender.

                                   - 3 -           

--------------------------------------------------------------------------------


                5.03 Covenants.  Until all of the line of credit and term loan
are paid in full, unless otherwise agreed to in writing by Lender, Borrower
agrees to maintain the following covenants, and failure to maintain each and all
of the following covenants shall be considered an event of default (subject to
the provisions of Section 6 below) under any loans hereunder:

                a.             Cash Flow Coverage Ratio.  Borrower will maintain
a ratio of cash flow to debt service of at least 1.25 to 1.0 measured on a
rolling four quarter basis beginning with the four quarter period ending
December 31, 2010. For purposes of making this calculation, debt service shall
be defined as net income after all applicable state and federal income taxes
plus interest expense, depreciation, amortization and any other non cash
expenses less any dividends or distributions. Debt service to defined as all
regularly scheduled principal and interest payments due and payable in the
period being tested.

                b.             Additional Borrowings. Borrower shall not incur
any additional indebtedness (including capital leases but excluding trade credit
in the normal course of business) in excess of $500,000.00.

                c.             Guarantys.  Borrower will not become a guarantor
or surety, or pledge its credit on any undertaking of another, or make loans or
advances to any other, except trade credit extended in the normal course of
business.

                d.             Ownership/Management.  There shall be no change
in the President or Board of Directors of Borrower without Lender's written
consent.

Unless otherwise specified, all accounting and financial terms and covenants set
forth above are to be determined according to generally accepted accounting
principles, consistently applied.

                5.04.       Reporting Requirements.  Until all the line of
credit and term loan are paid in full, Borrower agrees to furnish to Lender
reports and statements as set forth below, and failure to furnish any such
reports and statements shall be considered an event of default (subject to the
provisions of Section 6 below) under each of the Loans and Notes:

                a.             Monthly Financial Statement for Borrower. 
Borrower shall furnish to Lender within 30 days after the end of each month, a
balance sheet and income statement as of the end of such fiscal month, all in
form and substance and in reasonable detail satisfactory to Lender, such monthly
financial statements being prepared according to GAAP.

                b.             Annual Financial Statements for Borrower. 
Borrower shall furnish within 120 days after the end of each fiscal year a
financial statement of Borrower as of the end of such fiscal year, in each case
audited by independent public accountants acceptable to Lender.  Each annual
financial statement shall include a balance sheet, operating/income statement,
contingent liabilities, statement of cash flows, comparison to budget and a
reconciliation of retained earnings and net worth, and be in a form suitable to
the Lender.

                                   - 4 -           

--------------------------------------------------------------------------------


                c.             Tax Returns.  Borrower shall furnish Lender a
copy of each Federal income tax return with 30 days after the filing of such. 

                d.             Accounts Receivable Reports.  Borrower shall
furnish to Lender within fifteen (15) days following the end each calendar month
a listing of all trade accounts receivable from U.S. operations with ageing,
such listings to be as of the close of business at the end of such calendar
month.  Such listings shall include customer name, address, invoice number, date
of invoice and amount owing thereon.

                e.             Notice of Litigation.  Promptly after the service
of process or written notice received by Borrower, the Borrower shall notify
Lender of all actions, suits and proceedings before any court or any
governmental department, commission or board affecting Borrower or any of its
properties.

                f.             Notice of Material Adverse Change.  Promptly
inform Lender of (i) any and all material adverse changes in Borrower's
financial condition, and (ii) all claims made against Borrower which could
materially affect the financial condition of Borrower.

                g.             Compliance Certificate.  Borrower shall furnish a
certificate signed by its Chief Financial Officer within 15 days after the end
of each month, stating that Borrower is in full compliance with all of its
obligations under this Agreement and any and all other loan documents relating
to the Loans and Notes, and is not in default of any term or provisions hereof
or thereof, and demonstrating compliance with all financial ratios and covenants
set forth in this Agreement. The certificate of compliance shall accompany the
monthly accounts receivable listings.

SECTION SIX: DEFAULT

                6.01 Events of Default. In addition to any other provision for
acceleration of maturity contained in notes and collateral instruments to be
executed by Borrower, and after the notice of default and opportunity to cure
set forth in the Notes evidencing the term loan and the line of credit, Lender
at its election may declare all sums owing by Borrower immediately due and
payable upon the happening of any of the following events:

                (a)           Lender shall determine that any material
representation or warranty by Borrower herein or elsewhere contained, or any
material representation or warranty contained in any collateral instruments
required hereunder shall not be correct in any respect; or

                (b)           Default by Borrower in the payment of any
obligation owing Lender; or

                (c)           Failure of Borrower to timely perform any act or
duty, comply with any agreement or covenant or furnish any report required under
the terms of this Agreement or under the terms of any note, security agreement
or other instrument to be executed pursuant hereto.

                                   - 5 -           

--------------------------------------------------------------------------------


SECTION SEVEN: MISCELLANEOUS

                7.01 Survival of Representations.  All representations,
covenants or warranties of Borrower shall survive the execution and delivery of
this Agreement and any notes, security agreements or other instruments executed
and delivered pursuant hereto; and no investigation by Lender, nor information
it might have determined from any other source available to it, shall diminish
or otherwise affect the right of Lender to rely on such representations and
warranties and to enforce same.

                7.02 Non-Merger. The covenants contained in the instruments made
a part hereof by reference which are to be executed from time to time in
connection with this loan are expressly adopted as covenants between the parties
hereto as a part of this Agreement. The provisions of this Agreement shall not
be merged into the execution of any note, mortgage or other instrument executed
pursuant hereto, but shall continue to define the relationship of the parties
hereto even after the execution of such instruments. The covenants contained in
this Agreement are not in lieu of covenants contained in the instruments to be
executed in connection herewith even though they may pertain to the same subject
matters; rather, said covenants shall be cumulative of each other and shall be
construed so as to not result in a conflict of terms, if possible, and only if a
conflict cannot be so avoided will it then be considered that the express
provisions of this Agreement shall be given controlling effect.

                7.03 Assignability. The rights of Borrower hereunder shall not
be assignable without the express prior written consent of Lender. Lender shall
have the right to assign its rights hereunder and assign any and all notes
executed in favor of Lender hereunder, as well as the right to assign undivided
interests therein.

                7.04 Non-Waiver. No delay on the part of Lender or its assigns
in the exercise of any rights shall operate as a waiver, nor shall any single or
partial exercise of any right preclude the other or additional exercise of any
right. In the event of any default, and after notice of default and opportunity
to cure as set forth in the Notes, Lender may enforce its security interests as
to such collateral as it may elect in accordance with the terms of the Security
Agreement. Its election to foreclose its lien on a particular collateral shall
not be a waiver of its right to foreclose its lien in any other collateral. Only
when all indebtedness owing Lender by Borrower has been fully paid will Lender
ever be required to release any collateral.

                7.05 Amendment. This Agreement shall not be amended except in
writing signed by the parties.

                7.06 Other Documents. In addition to the instruments
specifically mentioned herein, Borrower shall execute and deliver such other and
further documents deemed necessary by Lender to evidence and secure the
indebtedness of Borrower to Lender contemplated herein, and to otherwise effect
the transactions herein contemplated.

                7.07 Expenses. Borrower agrees to pay all reasonable expenses
and fees, including attorneys' fees, incurred by Lender in connection with the
making of the loan referred to herein as well as all other reasonable expenses
incurred by Lender in connection herewith.

                                   - 6 -           

--------------------------------------------------------------------------------


                7.08 Certificates. Prior to the first advance hereunder,
Borrower shall furnish Lender certified copies of resolutions adopted by its
Board of Directors authorizing or ratifying Borrower's entering into this
Agreement and the transactions herein contemplated; and shall also furnish a
certificate of good standing from the State Comptroller.

                7.09 Notices.  All notices, requests, demands or other
communications required or permitted to be given pursuant to this Agreement
shall be in writing and given by (i) personal delivery, (ii) expedited delivery
service with proof of delivery, or (iii) United States mail, postage prepaid,
registered or certified mail, return receipt requested, sent to the intended
addressee at the address set forth below and shall be deemed to have been
received either, in the case of personal delivery, as of the time of personal
delivery, in the case of expedited delivery service, as of the date of first
attempted delivery at the address and in the manner provided herein, or in the
case of mail, upon deposit in a depository receptacle under the care and custody
of the United States Postal Service.  Either party shall have the right to
change its address for notice hereunder to any other location within the
continental United States by notice to the other party of such new address at
least thirty (30) days prior to the effective date of such new address.  The
addresses of the parties are as follows:

Lender:

American Bank, N.A.

P O Box 6469

Corpus Christi, TX  78466

Borrower:

TOR Minerals International, Inc.

722 Burleson Street

Corpus Christi, TX  78402

 

6.10 Binding. This Agreement shall be binding on the parties hereto, and their
respective heirs, representatives, successors and assigns; and shall inure to
the benefit of Borrower and of Lender and Lender's successors and assigns.

EXECUTED in multiple originals the date first set forth above.

                                   - 7 -           

--------------------------------------------------------------------------------


THIS WRITTEN LOAN AGREEMENT AND THE PROMISSORY NOTES, SECURITY AGREEMENTS,
GUARANTY AGREEMENTS AND OTHER LOAN DOCUMENTS EXECUTED BY THE PARTIES REPRESENT
THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE
OF PRIOR CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS. THERE ARE NO UNWRITTEN
ORAL AGREEMENTS BETWEEN THE PARTIES.

BORROWER:

LENDER:

TOR MINERALS INTERNATIONAL, INC.

AMERICAN BANK, N.A.

By:

/s/ BARBARA RUSSELL

By:

/s/ PHILLIP J. RITLEY

Barbara Russell
Chief Financial Officer

Phillip J. Ritley
Senior Lending Officer

                                 - 8 -     

--------------------------------------------------------------------------------